Citation Nr: 1607690	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a benign cyst of the right scrotum.  

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The record was held open for 60 days for the submission of evidence.  To date, no additional evidence has been received.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of service connection for the left knee, low back, and left shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was treated in service for prurigo nodularis of the scrotum and he provided credible testimony as to recurring nodules.  

2.  Resolving reasonable doubt in the Veteran's favor, the current benign cyst of the right scrotum is related to service.  

CONCLUSION OF LAW

A benign cyst of the right scrotum was incurred during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duties to notify and to assist as to the issue decided is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Analysis

In October 2011, the RO denied service connection for a benign cyst of the right scrotum.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

On enlistment examination in February 1976, the Veteran's genitourinary and skin systems were reported as normal on clinical evaluation.  In November 1978, the Veteran was seen in the dermatology clinic for complaints of a rash on the arms, legs, around the waist and in the groin area.  Assessment included prurigo nodularis, scrotum and waist.  A punch biopsy was taken of the scrotum.  A separation examination is not of record.  

The Veteran underwent a VA examination in June 2011.  He reported that the sore on the right scrotum started after coming back from Panama in 1977 and had remained like that.  Following physical examination and echogram of the testicles, diagnosis was benign cyst of unknown etiology over the right side of the scrotum.  The examiner noted the Veteran was diagnosed with prurigo nodularis of different body parts including the scrotum during service, but stated there was no documented evidence of chronic condition of that lesion during service or in the civilian record immediately after leaving service.  The examiner opined that the current condition was less than likely as not the skin condition he had while in the service.  

VA records show the Veteran underwent a dermatology consult in November 2011.  He reported lesions on his scrotum and groin present since about 1978.  He stated that the lesions all healed about a year later except one on the right scrotum.  Examination showed a white/yellow nodule on the right side of the scrotum and assessment was scrotal cyst.  

At the videoconference hearing, the Veteran testified that the scrotal itching and cyst began in 1977 when he returned from Panama and that he had had recurring nodules.  

The Veteran is shown to have a current cyst of the right scrotum and the question is whether it is related to the complaints and findings during service.  The VA examiner provided a negative opinion based on the lack of a documented chronic condition during service or in the civilian record immediately after service.  

Although continued complaints were not documented in the service records, the Veteran provided testimony as to recurring nodules and symptoms.  The Veteran is competent to report this information and the Board has no reason to doubt his credibility.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.")  

On review, the VA examiner did not consider the Veteran's lay contentions and thus, the opinion is not probative.  Further, the examiner indicated the etiology of the cyst was unknown.  Resolving reasonable doubt in the Veteran's favor, service connection for a benign cyst of the right scrotum is warranted.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for a benign cyst of the right scrotum is granted.  


REMAND

In October 2011, the RO denied service connection for left knee sprain, low back pain, and left shoulder condition.  The Veteran disagreed with the decision and perfected this appeal.  On review, additional development is needed as to these issues.  See 38 C.F.R. § 3.159(c).  

In his VA Form 21-526, the Veteran reported that when he was in Panama, he was repelling from a helicopter and the rope did not reach the ground and he fell about 15 feet and hit the ground, where he injured his back and left knee.  He identified the date of onset as 1977 and reported treatment at Womack Army Hospital.  At the hearing, the Veteran testified that he injured his left knee during basic training when he was diving and hit a stump.  He also reported that the shoulder and back happened when he was repelling in Panama and hit a tree with his shoulder.  A November 2010 Report of General Information indicates the Veteran reported he received treatment while in Panama.

In November 2010, the RO requested active duty inpatient clinical records for the period from August 1, 1977 to December 31, 1977 from Womack Army Hospital and from the Panama Base Hospital.  There is no indication that a response was received to this request and additional efforts must be made to obtain these records.  

Service treatment records were received in June 2010, but do not contain a separation examination.  As the case is being remanded, a specific request for any separation examination should be made.  

The Veteran identified treatment at Mount Clemens Regional Medical Center.  In November 2010, the authorization was rejected because it was older than 60 days and because the dates of treatment were not identified.  In October 2011, the Veteran was asked for a new authorization, but he said he would like his claim processed without these records.  As the case is being remanded, the Veteran should be offered another opportunity to submit a current authorization.  

In a February 2012 medical examination conducted in connection with a claim for Social Security benefits, the Veteran reported a history of spinal fusion.  He should be offered an opportunity to identify these records.  

Evidence of record shows the Veteran receives treatment at the VA Medical Center in Detroit.  Records were last added to the electronic folder in August 2014.  Updated records should be obtained.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or other appropriate agency and request records relating to any in-patient clinical treatment at Womack Army Hospital or the base hospital in Panama for the year 1977.  

2.  Contact the NPRC or other appropriate agency and request a copy of any separation examination.  

3.  Contact the Veteran and ask him to complete an authorization for release of records from Mount Clemons Regional Medical Center, to include identifying the dates of treatment.  If a properly completed authorization is received, the records should be requested.  

4.  Contact the Veteran and ask him to identify any private medical treatment related to his low back, to include a prior spinal fusion.  Any properly identified records should be requested.   

5.  Request relevant records from the VA Medical Center in Detroit, Michigan, for the period from August 2014 to the present.  

6.  Upon receipt of any additional service records, consider whether VA examinations are needed to address the nature and etiology of the claimed low back and/or left shoulder disorders.  

7.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of service connection for left knee, low back, and left shoulder disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


